 

\OOO\]O`\

`10
11
12
13

14

15

16

17
18

`19

20
21
22
23
24

'25

26

27_

28

` 2500 Tulare Street, Suire 4401

McGREGOR W. SCOTT
United States Attorney_

KAREN A. ESCOBAR
Assistant United States Attorney

Fresno, CA 93721 -
Telephone: (559) 497-4000 ` v ) ,
Facsimile: <559) 497-4099 EA§TL §L"DH’~SST~R?£>SJ§‘F°&
Attorneys for Plaintiff iv

   
 

 

United States of Ainerica °‘°"_" ”'“=“!‘

IN THE UNI.TED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER .OF THE APPLICATION CASE NO. l:lS-SW-00378 BAM
OF THE UNITED STATES OF AMERICA
FOR THE SEARCH OF THE RESIDENCE,
OUTBUILDINGS, AND CURTILAGE
LOCATED AT 13468 AVENUE 416, OROSI,
CALIFORNIA 93647 ORDER TO UNSEAL DOCUMENTS

 

 

 

Having reviewed the government’s application to unseal in this matter, .
IT IS HEREBY 'ORDERED THAT the search Warrant and'search Warrant application and
affidavits underlying the search Warrant that issued in the-above-entitled proceeding shall be

UNsEALED.

Dated:October 18, 2018 M 7a (JM

’SHEILA K. OBERTO
U.S. Magistrate Judge

UNSEALING ORDER

 

